Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 7, 2018

                                      No. 04-18-00309-CV

                        Leticia Garza GALVAN and Martie Garcia Vela,
                                         Appellants

                                                v.

                               Eloy VERA and Baldermar Garza,
                                        Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-18-186
                          Honorable Joel B. Johnson, Judge Presiding

                                         ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Karen Angelini, Justice
               Irene Rios, Justice

         The State of Texas has filed an amended motion to release the appellate record in this
appeal requesting this court to provide the State with an electronic copy of the record to
investigate election fraud. The motion acknowledges that portions of the record are sealed and
states the record “will be used for official law enforcement and grand jury investigation only, and
will remain sealed to the public, subject to the trial court’s order.” It is ORDERED that any
party choosing to file a response to the amended motion must file such response in this court no
later than ten days from the date of this order.

It is so ORDERED on August 7, 2018.
                                                     PER CURIAM



ATTESTED TO: ________________________
             KEITH E. HOTTLE,
             Clerk of Court